Citation Nr: 0104598	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the degree of disability over and above the degree of 
disability existing prior to aggravation of the veteran's 
degenerative arthritis of the lumbosacral spine by his 
service-connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  

In February 1973, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for a back 
disorder on a direct basis because clinical evidence did not 
show a chronic back disorder in service or a current chronic 
back disorder.  He was notified of the decision, along with 
his appellate rights, but he did not appeal the decision.  In 
September 1979, the Board of Veterans Appeals (Board) denied 
service connection for degenerative arthritis of the 
lumbosacral spine on the basis that the currently shown 
disorder, first clinically documented in early 1973, was not 
etiologically related to the veteran's active duty service.  
In July 1988, the Board again denied the veteran's claim of 
service connection for a back disorder.  

This matter comes before the Board on appeal from a January 
1996 rating decision by the RO in Roanoke, Virginia, which 
denied service connection for a back disorder as having been 
proximately due to or the result of the veteran's service-
connected bilateral knee disability.  The veteran appealed 
the decision.  

In March 1998, the Board remanded the case to the RO for 
further development.  Following the directed development, the 
RO granted service connection for the veteran's back disorder 
on the basis that his service-connected bilateral knee 
disability aggravated his back condition and assigned the 
degree of aggravation a noncompensable rating.  The veteran 
expressed his dissatisfaction with the noncompensable 
evaluation.  As such, the Board has recharacterized the issue 
as involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran appealed the issues of entitlement to service 
connection for a back disorder, secondary to his service-
connected bilateral knee disability, and the noncompensable 
rating assigned the degree of disability due to aggravation 
caused by his service-connected bilateral knee disability on 
his back.  In January 2001, the veteran testified at a 
personal hearing held at the Board in Washington, D.C., 
before the undersigned Member of the Board.  During the 
hearing, the veteran withdrew from further consideration the 
issue of service connection for a back disorder, secondary to 
his service-connected bilateral knee disability.  As the 
Board has not yet rendered a final decision in regard to that 
issue, it is properly withdrawn and it is not for 
adjudication by the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1996).  


REMAND

In his contentions and through his testimony during the 
veteran's Board hearing, he maintains that the degree of 
disability on his back due to aggravation caused by his 
service-connected bilateral knee disability is significant 
and rather severe.  As such, he maintains that a compensable 
rating for the degree of aggravation is warranted.  

During his hearing, the veteran testified that he receives 
all his medical care through the Richmond, Virginia, VA 
medical center (VAMC), to include treatment for his back 
disorder.  However, on review of the claims file, the Board 
notes that, aside from some hospitalization summaries and 
reports of VA examinations, there are no VA treatment records 
subsequent to early 1994 contained in the file.  The Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The veteran further maintains that he has not had a VA 
medical examination in several years.  He asserts that his 
last VA examination, conducted in July 1998, was inadequate 
because his records were not available for review by the 
examiner in conjunction with the examination in order to 
enable the examiner to offer an opinion as to the degree of 
disability present that is being caused by aggravation due to 
the veteran's bilateral knee disability.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board also notes that the 
above-mentioned examination is a number of years old.  When 
the veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing him with a new 
examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.  (Emphasis 
added).  Cf 38 C.F.R. § 3.322 (in compensating for 
aggravation of a preservice disability by active service, it 
"is necessary to deduct from the present evaluation the 
degree, if ascertainable, of the disability existing at the 
time of entrance into active service, in terms of the rating 
schedule...").  See Allen v. Brown, 7 Vet. App.439, 447-48 
(1995).  In the case at hand, the veteran's back condition is 
being aggravated by his bilateral knee disability; however, 
if at all possible, the Board would like to have a medical 
opinion as to the condition of the veteran's back prior to 
the aggravation and a medical opinion as to the current 
degree of disability over and above the degree of disability 
existing prior to the aggravation in order to render a 
determination in this appeal.  

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record; thereafter, the veteran should be 
afforded another VA examination by an examiner who has had an 
opportunity to review all of the medical evidence of record 
in order to ascertain the veteran's current back condition.  
The VA examination needs to take into consideration all 
functional impairment (to include limitation of motion, nerve 
or muscle involvement, etc.) that is associated with his back 
disorder.  Specific findings as to whether there is 
functional loss of the back due to pain, weakness, excess 
fatigability or incoordination should also be rendered.  
Following review of the record, the examiner needs to report 
the medical condition of the veteran's back prior to 
aggravation, and the current degree of back disability due to 
aggravation.  

Additionally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Therefore, on remand, the RO should not only ensure 
that all requested development has been undertaken, but that 
all development and notification requirements are in 
compliance with the Act.  

Under the circumstances, and in accordance with the request 
of the veteran, the Board finds that a remand for further 
development is now required, even though it will, 
regrettably, further delay a decision in this matter.  See 
38 C.F.R. §§ 3.327, 19.9 (2000).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all of the veterans 
VA treatment records from early 1994 to 
the present from the VAMC in Richmond, 
Virginia, as well as from any other 
facility or source identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free to submit 
to the RO all medical and other records 
pertaining to the severity of the 
disability under consideration, and the 
RO should afford the veteran an 
opportunity to do so before arranging to 
have him undergo VA examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA orthopedic 
examination to determine the full nature 
and extent of the degree of disability of 
his back disorder over and above the 
degree of back disability existing prior 
to the aggravation of the back disorder 
by his service-connected bilateral knee 
disability.  See Allen, 7 Vet. App. at 
447-48.  It is imperative that the 
veteran's entire claims file, to include 
a complete copy of this REMAND, be made 
available to, and be reviewed by, the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes, and X-rays of the 
veteran's lumbosacral spine.  Further, 
the examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's back 
disorder.  In addition, the physician 
should indicate as to whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  Following review of the 
veteran's records, the examiner is to 
offer, if at all possible, a medical 
opinion and findings pertaining the 
medical condition of the veteran's 
lumbosacral spine prior to any 
aggravation caused by his service-
connected bilateral knee disability, 
supported by reference to the veteran's 
claims file.  The examiner should 
indicate whether it is possible to 
distinguish the symptoms of pre-
aggravation and those symptoms due to 
aggravation of his back disorder by his 
bilateral knee disability and, if the 
degree of disability can be 
distinguished, the examiner should 
describe the additional manifestations of 
increased disability of the back disorder 
due to the veteran's service-connected 
bilateral knee disability to the extent 
possible.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall.

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After completion of the above-
requested development, and undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim and 
determine the propriety of the initial 
rating for the degree of disability of 
the veteran's back due to his service-
connected bilateral knee on the basis of 
all pertinent evidence of record and all 
pertinent legal authority.  See Allen.  
The RO should consider whether "staged 
rating" is appropriate, consistent with 
Fenderson.  Such consideration should 
include, as appropriate, the extent of 
functional loss due to pain and other 
factors associated with the back 
disorder.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

6.  If the benefit sought on appeal 
remains denied, the veteran and the his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran and his 
representative should be afforded the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


